Citation Nr: 1802564	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-47 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a right foot injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left foot injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981, with additional reserve service.

The matter of a right foot disability comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The matter of a left foot disability comes before the Board on appeal from a September 2012 rating decision of the Indianapolis RO.

The Veteran testified before a decision review officer (DRO) at the Indianapolis, Indiana RO, in February 2010.  The transcript is of record.

These matters were previously remanded by the Board in April 2013, January 2014, October 2014, and June 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence indicates that the Veteran's left foot injury is manifested by moderate symptoms.

2.  The competent and credible evidence indicates that the Veteran's right foot injury is manifested by moderate symptoms.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left foot injury has not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for a disability rating in excess of 10 percent for a right foot injury has not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is currently service connected for right and left foot injuries and assigned a 10 percent rating for each foot under Diagnostic Code 5284.  Specifically, his injuries stem from an incident in service where he leaped from a file cabinet and injured his left and right heels.  

Diagnostic Code 5284 is a general Diagnostic Code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Id.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Id.  Severe foot injuries are assigned a 30 percent disability rating.  Id.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id.

The words "moderate" and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The Veteran was afforded a VA examination in April 2007 which noted that the Veteran experienced pain while standing and climbing ladders as well as occasional swelling.  He noted that cold weather affected his feet and caused additional pain.  He also noted heat and redness at times.  Prolonged walking and sitting caused additional pain there was slight tenderness upon palpation.

The Veteran was afforded another VA examination in December 2008.  It was noted the Veteran experienced constant pain, swelling, numbness, and tingling.  The Veteran reported use of a cane and a functional impact on mobility, recreational activity, standing and walking.  Objective evidence upon examination revealed painful motion and tenderness as well as crepitus.  There was no evidence of hammer toes, hallux valgus, or clawfoot.  There was x-ray evidence of degenerative changes.

A September 2012 VA examination revealed that the Veteran had residuals of bilateral heel fractures which were determined to be of moderate impairment.  It was noted that the Veteran used a cane regularly.  The examination further noted that the Veteran did not have flatfoot, Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, hallux valgus, clawfoot, nonunion of the tarsal/metatarsal joints, or weak foot.

The Veteran underwent a VA examination in June 2014, during which he complained of a burning sensation in both feet involving the longitudinal arch area, the heel pad, and the posterior os calcis area.  The Veteran stated that the pain worsened throughout the day.  The examiner noted pain on use of the feet, accentuated pain on manipulation, and extreme tenderness on plantar surfaces.  X-ray reports of the os calis ruled out any prior fractures or problems involving the subtalar joint.  While the Veteran has stated that he fractured his feet during the in-service incident, the examiner concluded that, based on radiology reports and service treatment records, the Veteran experienced a bilateral heel strain during the incident.  The examiner opined that the Veteran's bilateral burning sensation to be peripheral neuropathy secondary to substance abuse.

The Veteran underwent another VA examination in December 2014, during which the Veteran reported a burning "like fire" sensation that began at the mid-foot and extended to the heels.  The Veteran stated that if he is on his feet all day, his feet swell and hurt, but that the burning sensation regularly flares up unannounced.  The examiner noted no functional limitations associated the Veteran's condition.  The examiner concluded that the Veteran's foot pain is most consistent with neuropathic pain.  Specifically, the examiner found the Veteran's report consistent with either direct effects of alcohol, vitamin deficiency, or exposure to events or frost while homeless.  The examiner ruled out any correlation between the Veteran's current complaints and his in-service injury.

VA treatment notes from August 2016 show that the Veteran's symptoms have remained stable.  There is no lay or medical evidence of record suggesting that the Veteran's condition has worsened.

The Board finds that the medical evidence of record does not warrant a disability rating higher than the 10 percent currently assigned for the Veteran's service-connected left and right foot injuries.  In so finding, the Board concludes that disability such as that described in the record does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  Although the term "moderately severe" is not specifically defined by the regulation, review of the dictionary definition as well as other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran. To name a few examples, a 20 percent rating (the rating assignable under Diagnostic Code 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, see 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2016); or where there is severe flatfoot, with objective evidence of marked deformity, pain, swelling, and callosities; or where one or two toes have been amputated with removal of the metatarsal head, see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2016).
In this case, the Board finds that the Veteran's service-connected left and right foot injuries are no more than moderate in severity, warranting no more than the 10 percent disability rating currently assigned under Diagnostic Code 5284.  To that end, the Board finds that the Veteran's current complained-of symptoms are altogether unrelated to the in-service injuries for which he is service-connected. And previous symptoms were determined to cause only moderate impairment. The Board finds the VA examinations linking the Veteran's symptoms to neuropathic conditions relating to alcoholism and/or homelessness and those noting only moderate impairment to be more probative.  Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).  As a lay person, the Veteran is also not competent to provide evidence as to complex medical questions, to include the possibility of a causal relationship between an injury in service and any current symptomatology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether his current foot symptoms are related to his in-service injury.

Additionally, as noted above, there is no evidence of record that his service-connected condition has worsened whatsoever.  Thus, the Board finds that the 10 percent rating that has been assigned contemplates the Veteran's primary current service-connected condition, as no more than moderate symptoms are evident.  In so finding, the Board acknowledges that the Veteran has complained of pain and burning in both feet, as well as functional loss due to bilateral foot pain during prolonged standing or walking.  However, there is no indication that he suffers from functional losses due to his service-connected foot condition that equate to a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016), or DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, the Board concludes that a higher rating is not warranted based on functional loss.

With regard to other potentially applicable diagnostic codes, there is no evidence indicating that the Veteran has flatfoot, weak foot, Morton's neuroma, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or any other foot disorder.  Thus, a higher or separate rating is not warranted under Diagnostic Codes 5276, 5279, 5280, 5281, 5282, or 5283.  See 38 C.F.R. 
§ 4.71a.

The Board accepts that the Veteran sincerely feels that his disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As the evidence is not in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

An increased rating for a right foot injury, currently evaluated as 10 percent disabling, is denied.

An increased rating for a left foot injury, currently evaluated as 10 percent disabling, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


